                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division


PHILLIP S. DANIEL,

       Plaintiff,

V.                                                                     Civil Action No.3:19CV471

UNKNOWN,

       Defendant.

                                  MEMORANDUM OPINION


       By Memorandum Order entered on August 29,2019, the Court directed Plaintiff to pay

an initial partial filing fee of$18.87 or state under penalty of pequry that he did not have

sufficient assets to pay such a fee within eleven(11)days ofthe date of entry thereof. See 28

U.S.C. § 1915(b)(1). Plaintiff has neither paid the initial partial filing fee nor averred that he

cannot pay such a fee. Therefore, Plaintiff is not entitled to proceed informa pauperis.

Plaintiffs disregard of the Court's directives warrants dismissal ofthe action. Accordingly, the

action will be DISMISSED WITHOUT PREJUDICE.

        An appropriate Order shall issue.


                                                               M. Hannah Laf
         .                                                     United States BiJtriilt Judge
Date:q(a7 llq
Richmond, Virginia
